FILED
                              NOT FOR PUBLICATION                           DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HUGO CESAR AVILA-HERNANDEZ,                      No. 13-70079

               Petitioner,                       Agency No. A087-595-478

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Hugo Cesar Avila-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Avila-Hernandez contends his mother’s abusive ex-boyfriend will persecute

him if he returns to Mexico. Substantial evidence supports the agency’s

determination that Avila-Hernandez did not establish a well-founded fear of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility

of persecution was “too speculative”). We reject Avila-Hernandez’s contention

that the agency did not consider the entire record. See Fernandez v. Gonzales, 439

F.3d 592, 603 (9th Cir. 2006) (petitioner did not overcome presumption agency

reviewed record). In light of our conclusion, we do not reach Avila-Hernandez’s

contentions regarding the agency’s time-bar finding. Thus, his asylum claim fails.

      Because Avila-Hernandez failed to meet the lower standard of proof for

asylum, his claim for withholding of removal necessarily fails. See Zehatye, 453

F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                         2                                    13-70079